Citation Nr: 1225105	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  11-19 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral heel spurs.


ATTORNEY FOR THE BOARD

M. M. Celli













INTRODUCTION

The Veteran served on active duty from January 1974 to December 1977 and August 2002 to July 2003, with additional service in the Kentucky National Guard from April 1989 to October 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from a 
December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, D.C. 


REMAND

In October 2010, the Veteran submitted a claim for bilateral foot disorder.  A November 2009 VA medical record shows that foot x-rays taken at the Huntington VA Medical Center revealed "small calcaneal spurs."  A March 2011 VA examination resulted in an impression of small heel spurs.  The Veteran contends that these bilateral heel spurs are the result of extended marching and running in "cheap boots" for training exercises during his service.  He asserts that his feet hurt "many different times" while in service but that he did not seek treatment as he thought "it was normal."   

The March 2011 VA examiner opined that the Veteran's bilateral heel spurs were not caused by or the result of running and marching exercises during the Veteran's active duty service.  The VA examiner reviewed the claims file, the x-ray results, the available service treatment records, and the Veteran's statements regarding his duties during his service.  However, the VA examiner's underlying rationale was as follows: "a review of the c-file revealed no documentation of treatment for a foot condition during active duty or reserve."  This rationale did not address the Veteran's reports of in-service symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Further, the examiner's rationale failed to consider the Veteran's report of experiencing continuous symptoms following his service.  Generally, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303 (2011).  Moreover, the examiner's rationale failed to contemplate the Veteran's post-service work history as described the April 2009 VA treatment record.  For these reasons, the Board finds that the March 2011 VA examination is inadequate for purposes of determining service connection.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

Accordingly, the case is remanded for the following actions:

1.  The RO must afford the Veteran a VA examination for the purpose of ascertaining the nature and etiology of his bilateral heel spurs.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, and with consideration the Veteran's statements, to include pain in service, his history of "trauma to the feet," and his statements regarding his post-service work history in a prison, the examiner must opine as to the etiological relationship, if any, between the Veteran's current bilateral heel spurs and his active military service.  A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO must review the resulting examination to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

